DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US PGPUB No. 2007/0061331; Pub. Date: Mar. 15, 2007) in view of Gras (US PGPUB No. 2011/0055188; Pub. Date: Mar. 3, 2011).
Regarding independent claim 1,
Ramer discloses a method for generating a search query suggestion, the search query suggestion for enabling forming a search query on an electronic device having a user input interface for receiving user inputs and a user output interface for providing visual outputs, See FIG. 9 and Paragraph [0093], (Disclosing a content delivery system for delivering interactive content. Users may perform keyword searches that may by disambiguated, corrected, suggested or otherwise refined. FIG. 9 illustrates a series of input sequences 9A-9D wherein 9A illustrates a user interface comprising a user provided query entry 120, i.e. a user input interface for receiving user inputs and outputs. Note FIG. 10 wherein requested user content is output in user interfaces 10A-10D.
a network communication interface for two- way communication over the communications network, See FIG. 1 and Paragraph [0036], (Illustrating a wireless search platform for providing access to and integration of multiple data sources for presentation on a mobile communication facility, i.e. two-way communication over a communications network.)
the method comprises: receiving a first user input in a query field, the first user input including at least a portion of the search query; See FIG. 9, (9A illustrates the query entry 120 as "Br Sp" before a user selects a suggestion of suggestion box 908, i.e. a user input including a portion of the search query.). 
in response to receiving the first user input, displaying a first suggestion area associated with the first user input, the first suggestion area comprising a first plurality of suggestion elements to form the search query; See FIG. 9, (9A 
	in response to receiving a second user input associated with a first given suggestion of the first plurality of suggestions displayed on the first suggestion area, See FIG.9 and Paragraph [0093], (Disclosing a content delivery system for delivering interactive content. Users may perform keyword searches that may by disambiguated, corrected, suggested or otherwise refined. FIG. 9 illustrates a series of input sequences 9A-9D. 9A illustrates a portion of a query entry 120 and suggestion box 908, i.e. a first plurality of suggestions. In 9B, a second user input 912 selects the suggestion "Britney Spears" which replaces the search query, i.e. receiving a second input associated with a suggestion of a plurality of suggestions displayed in a suggestion area.
 the second user input indicative of the user's selection of the first given suggestion: (i) updating the query field to contain the first user input and the first given suggestion; See FIG. 9, (9A illustrates the query entry 120 as "Br Sp" before a user selects a suggestion of suggestion box 908. 9B illustrates that the input area has become "Britney Spears" in response to selecting suggestion "Britney Spears", i.e. the second input of 9B is indicative of a user's selection of a suggestion. The selection is placed in the query field which contains the suggestion.).
(ii) updating the first suggestion area based on the updated query field; See FIG. 9, (9C illustrating a set of Content categories in place of suggestion box 908, i.e. the first suggestion area is updated based on the second input.).
(iii) displaying the updated first suggestion area, the updated first suggestion area comprising a second plurality of suggestion elements to form the search query, the second plurality of suggestion elements being generated based on the updated search query; See FIG. 9, ( FIG. 9 illustrates a series of input sequences 9A-9D. 9C illustrates further navigation suggestions for the updated search query "Britney Spears" including a list of Content categories, i.e. a second plurality of suggestion elements.).
	in response to receiving a third user input associated with the second suggestion area:…(ii) forming the search query, the search query including the updated first user input, and the second given suggestion element of the second plurality of suggestion elements being aligned with the first user input. See FIG. 9, (9A illustrates the query entry 120 as "Br Sp" before a user selects a suggestion of suggestion box 908 comprising a list of suggestions that match the query entry 120. In 9B, "Britney Spears" is entered into the query field after a user input identifies "Britney Spears" as the suggestion of interest, i.e. the second input is aligned with the first user input.)
	Ram does not disclose the step wherein in response to receiving a fourth user input, (i) causing a visual change to the first suggestion area, the visual change including moving the first suggestion area vertically relative to the query field, simulating a rotation of a wheel,
 the moving causing alignment, in a sequential order, of a first given suggestion element of the first plurality of suggestion elements with the first user input; 
	in response to receiving a third user input associated with the second suggestion area: (i) causing a visual change to the updated first suggestion area, the visual change including moving the updated first suggestion area vertically relative to the query field, simulating a rotation of a wheel, 
the moving causing alignment, in a sequential order of a second given suggestion element of the second plurality of suggestion elements with the updated first user input;
	Gras discloses the step wherein in response to receiving a fourth user input, (i) causing a visual change to the first suggestion area, the visual change including moving the first suggestion area vertically relative to the query field, simulating a rotation of a wheel, See Paragraph [0017], (The iterative selection of elements from various picker wheels requires users to make successive inputs to identify things such as categories, subcategories, topics and terms, i.e. a fourth user input associated with a second suggestion area.). The examiner notes that one of ordinary skill in the art would interpret picker wheel to be a user interface component that provides a vertical listing of items where scrolling past the final item returns the interface to the first item in the list, i.e. simulating a rotation of a wheel.
 the moving causing alignment, in a sequential order, of a first given suggestion element of the first plurality of suggestion elements with the first user input; See Paragraph [0028], (Disclosing a search string generation component for generating a search string. An example is provided where a user enters a search for "red robin", i.e. a first user input. The method provides disambiguation categories via the picker wheels of Paragraph [0017]. The user's disambiguation responses are added to the search string for delivery to a search engine, i.e. the item selected by a user via picker wheel is aligned with the input search query, i.e. the first user input.).
	in response to receiving a third user input associated with the second suggestion area: (i) causing a visual change to the updated first suggestion area, the visual change including moving the updated first suggestion area vertically relative to the query field, simulating a rotation of a wheel, See Paragraph [0017], (The iterative selection of elements from various picker wheels requires users to make successive inputs to identify things such as categories, subcategories, topics and terms, i.e. a third user input associated with a second suggestion area.). The examiner notes that one of ordinary skill in the art would interpret picker wheel to be a user interface component that provides a vertical listing of items where scrolling past the final item returns the interface to the first item in the list, i.e. simulating a rotation of a wheel. The examiner notes that the method of Gras is an iterative process, therefore each of the plurality of picker wheels represents an input.
the moving causing alignment, in a sequential order of a second given suggestion element of the second plurality of suggestion elements with the updated first user input; See Paragraph [0028], (Disclosing a search string generation component for generating a search string. An example is provided where a user enters a search for "red robin", i.e. a first user input. The method provides disambiguation categories via the picker wheels of Paragraph [0017]. The user's disambiguation responses are added to the search string for delivery to a search engine, i.e. the item selected by a user via picker wheel is aligned with the input search query, i.e. the first user input.).
	Ramer and Gras are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ramer to include the picker wheel element for iteratively refining a search query as disclosed by Gras. Doing so would provide an interactive means for users to receive a list of predictive suggestions when formulating a search query. Doing so would allow the system to dynamically suggest query elements to a user based on the content of their query.

Regarding dependent claim 2,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step wherein the receiving a first user input is implemented based on one of: mouse control, keyboard control, gesture control, sensor control, voice control; the receiving triggering initiation the displaying the suggestion area. See Paragraph [0048], (The mobile communication facility comprises an optimal mouse and/or wired mouse, i.e. mouse control.) See FIG. 8A-8C, (Illustrating various form factors for the mobile communication facilities including various embodiments of PDA phones, i.e. keyboard controls.) See Paragraph [0240], (Voice-based query entry may be accepted by the mobile communication facility, i.e. voice control.) See FIG. 9, (Query entry 120 is received by the user interface and placed into the query area and suggestions are generated based on the query entry 120, i.e. initiating movement of the suggestion area.)


Regarding dependent claim 3,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step wherein the receiving a second user input is implemented based on one of: mouse control, keyboard control, gesture control, sensor control, voice control; the receiving triggering initiation the movement of the suggestion area. See Fig. 9 and Paragraph [0193], (Suggestions are selected via a navigation facility 912 used to move through menu and/or suggestion options, i.e. keyboard control. The navigation facility and selection therein result in the display of further suggestions and menus illustrated in 9A-9D.).

Regarding dependent claim 5,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step of receiving a fifth user input associated with a position of the suggestion area corresponding to the first updated user input and the second given suggestion elements of the second plurality of suggestion elements aligned with the portion of the search query in the query field. See FIG. 10, (FIG. 10 illustrates further interfaces generated during a search through content categories for a query input "Britney Spears". 10A illustrates selection of the song "Toxic", i.e. a fifth user input, within the Music category selected in 9D of FIG. 9.) The examiner notes that the fifth input of selecting a song is associated with a position of the music suggestion area in 10A and corresponding to the first updated user input "Britney Spears" and second suggestion elements "Music". Further, note that the list of songs in the "Music" suggestion area are aligned with the query input vertically.
Regarding dependent claim 6,
As discussed above with claim 5, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step wherein the receiving the fifth user input is implemented based on one of: mouse control, gesture control, sensor control, voice control to initiate movement of the suggestion area. See FIG. 10 and Paragraph [0193], (Suggestions are selected via a navigation facility 912 used to move through menu and/or suggestion options, i.e. keyboard control. The navigation facility and selection therein result in the display of further suggestions and menus illustrated in 10A-10D.). The examiner notes that the navigation facility of FIG. 9 is carried over to the interfaces of FIG. 10 which further comprise suggestion selection and/or navigation.

Regarding dependent claim 7,
As discussed above with claim 5, Ramer-Gras discloses all of the limitations.
	Ramer further discloses sending the search query to the server responsive to the receiving of the fifth user input. See FIG. 10, (10A illustrates selection of the song "Toxic". 10B illustrates the progression of the search wherein the song is delivered to the user screen, i.e. the search query is sent once the song is selected.).

Regarding dependent claim 8,
	As discussed above with claim 7, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step wherein the fifth user input comprises an identification of the first and the second given the first given suggestion element of the plurality of suggestion elements. See FIG. 10, (10A illustrates selection of the song "Toxic". 10B illustrates the progression of the search wherein the song is delivered to the user screen, i.e. the search query is sent once the song is selected.). The examiner notes that the first user input represents a selection of a song following a selection of category "Music" in 9D which itself follows a selection of content category "Deck" in 9C. An indication of the selected category is presented as a label for the list of suggestions. In 10A, "Music:" is aligned with the suggestions "Toxic", "Ooops! I did it again", etc.

Regarding dependent claim 15,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer further discloses transmitting the at least portion of the search query, via a communication network to a search server, See FIG. 1 and Paragraph [0102], (A Mobile Search Host Facility 114 component comprises business carrier rules service 158 further comprising a database 168 for determining how and when to perform searches and deliver results including communicating with servers 134 via the internet, i.e. a search server.).
	and receiving from the search server an indication of the at least one suggestion element. See Paragraph [0102], (Carrier business rules determine which search terms should be suggested as a result of an entered or submitted query, i.e. receiving and indication of a suggestion element.).



Regarding independent claim 18,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer in view of Gras as applied to claim 3 above, and further in view of KRITT et al. (US PGPUB No. 2015/0370434; Pub. Date: Dec. 24, 2015).
Regarding dependent claim 4,
As discussed above with claim 3, Ramer-Gras discloses all of the limitations.
	Ramer further discloses the step wherein the receiving the second user input using the voice control for the suggestion area comprises:  selecting, by the user, a suggestion element from the plurality of suggestion elements by uttering the selected suggestion element, See Paragraph [0240], (Voice-based query entry may be accepted by the mobile communication facility, i.e. voice control.) See FIG. 9, (Query entry 120 is received by the user interface and placed into the query area and suggestions are generated based on the query entry 120, i.e. initiating movement of the suggestion area.)
	Ramer-Gras does not disclose the step wherein said uttering initiating the movement of the suggestion area such that the selected suggestion element is aligned with the portion of the search query in a search field.
	KRITT discloses the step wherein said uttering initiating the movement of the suggestion area such that the selected suggestion element is aligned with the portion of the search query in a search field. The method of KRITT is described as being compatible with non-touch based input on Paragraph [0072] in order to initiate interaction, i.e. other input methods such as voice control as disclosed by Ramer.  See Paragraph [0033], (When users interact with graphical artifacts corresponding to suggestions, search terms associated with the graphical artifacts are entered into the text box area of the search interface, i.e. the suggestion is moved into the query entry field.).
Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of selecting suggestions via non-touch-based input as disclosed by KRITT. Doing so would allow the system to use voice control as an alternative non-touch-based input source for entering suggestion elements into a user query, which provides an alternative method of input which allows for more user freedom and functionality.

Regarding dependent claim 9,
As discussed above with claim 8, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose the step wherein the identification is received in response to the user stopping moving the suggestion area, the first and the second given suggestion elements of the plurality of suggestion elements being one where the movement has stopped.
	KRITT discloses the step wherein the identification is received in response to the user stopping moving the suggestion area, the first and the second given suggestion elements of the plurality of suggestion elements being one where the movement has stopped. See Paragraph [0072], (Users can interact with search button 406 after having selected associated suggested search terms, i.e. after completing their necessary interactions with or within the suggestion area.).
	Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of performing search queries based on user interaction as described by KRITT. Doing so would allow the system to perform searches for terms a user expresses some interest in by hovering and/or lingering over suggestions to complete, correct or otherwise enhance their query.

Regarding dependent claim 10,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose the step wherein the forming of the search query includes repeating the steps of receiving the first, the second, the third and the fourth user inputs.
	KRITT discloses the step wherein the forming of the search query includes repeating the steps of receiving the first, the second, the third and the fourth user inputs. See Paragraph [0036], (For several search terms associated with a graphical artifact, the system may generate an additional interaction relative to the list to select one of several suggestions from the second list of suggestions. i.e. graphical artifacts being generated for the second search term, prompting users for a third input, fourth input, etc. for further refining a query via subsequent suggestions.).
Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of performing search queries based on user interaction as described by KRITT. Doing so would allow the system to perform searches for terms a user expresses some interest in by hovering and/or lingering over suggestions to complete, correct or otherwise enhance their query.


Regarding dependent claim 11,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose sending the search query to the server responsive to lack of user input for a duration of time exceeding a threshold time value associated with a position of the suggestion area corresponding to the updated first user input and the second given suggestion element of the plurality of suggestion elements.
	KRITT discloses sending the search query to the server responsive to lack of user input for a duration of time exceeding a threshold time value associated with a position of the suggestion area corresponding to the updated first user input and the second given suggestion element of the plurality of suggestion elements. See Paragraph [0072], (If a user hovers over, lingers at or touches a graphical artifact representing a search suggestion for a predetermined period of time, the search term is then entered into the input text box, i.e. the updated first user input and second given suggestion element, and a search is executed for the updated search term, i.e. the query is sent to the search server.) The examiner notes that hovering over and lingering at a graphical element are examples of a lack of user input.
Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of performing search queries based on user interaction as described by KRITT. Doing so would allow the system to perform searches for terms a user expresses some interest in by hovering and/or lingering over suggestions to complete, correct or otherwise enhance their query.


Regarding dependent claim 12,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose the step wherein displaying the movement of the suggestion area is implemented as moving the suggestion area in a direction that is one of: substantially vertically relative to the query area, substantially horizontally relative to the query area, at least partially substantially circumferentially relative to the query area, at least partially substantially along an arc relative to the query areas.
	KRITT discloses the step wherein displaying the movement of the suggestion area is implemented as moving the suggestion area in a direction that is one of: substantially vertically relative to the query area, substantially horizontally relative to the query area, at least partially substantially circumferentially relative to the query area, at least partially substantially along an arc relative to the query areas. See FIG. 3 and Paragraph [0061], (The search term suggestion display is illustrated as a vertical list of suggested search terms, i.e. substantially vertical relative to the query area, based on the input provided before the list has been generated.).
	Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of performing search queries based on user interaction as described by KRITT. Doing so would allow the system to perform searches for terms a user expresses some interest in by hovering and/or lingering over suggestions to complete, correct or otherwise enhance their query.

Regarding dependent claim 13,
As discussed above with claim 1, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose the step wherein the moving of the suggestion area comprises moving a feed list of suggestion elements across the query field such that the at least one suggestion element remains displayed after passing through the query field.
	KRITT discloses the step wherein the moving of the suggestion area comprises moving a feed list of suggestion elements across the query field such that the at least one suggestion element remains displayed after passing through the query field. See Paragraph [0033], (When users interact with graphical artifacts corresponding to suggestions, search terms associated with the graphical artifacts are entered into the text box area of the search interface, i.e. the suggestion is moved into the query entry field, the list of suggestions is preserved.).
	Ramer, Gras and KRITT are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the method of performing search queries based on user interaction as described by KRITT. Doing so would allow the system to perform searches for terms a user expresses some interest in by hovering and/or lingering over suggestions to complete, correct or otherwise enhance their query.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramer in view of Gras as applied to claim 15 above, and further in view of PLAKHOV et al (US PGPUB No. 2016/0210300; Pub. Date: Jul. 21, 2016).
Regarding dependent claim 16,
As discussed above with claim 15, Ramer-Gras discloses all of the limitations.
	Ramer-Gras does not disclose the step wherein the at least one suggestion element has been determined, by the search server, by executing a vertical search module.
PLAKHOV discloses the step wherein the at least one suggestion element has been determined, by the search server, by executing a vertical search module. See Paragraph [0049], (The server system is configured to conduct searches by accessing a plurality of vertical search modules.). See Paragraph [0067], (The disclosed suggestion module accesses a plurality of vertical search modules that comprise or have access to a plurality of databases in order to generate additional alternatives for query completion.).
Ramer, Gras and PLAKHOV are analogous art because they are in the same field of endeavor, methods and systems for refining and displaying query suggestions. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the vertical search modules as storage areas for searching. Doing so would allow the system to search a plurality of vertical search modules for additional suggestions when performing a query, as each vertical search module can correspond to a different database.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KRITT in view of Gras as applied to claim 15 above, and further view of Musuluri (US PGPUB No. 2016/0350413; Pub. Date: Dec. 1, 2016).
Regarding dependent claim 17,
As discussed above with claim 15, KRITT-Gras discloses all of the limitations.
	KRITT-Gras does not disclose the step of displaying an indication of a web-resource determined to be relevant for the search query in the query field.
Musuluri discloses the step of displaying an indication of a web-resource determined to be relevant for the search query in the query field. See FIG. 6 and Paragraph [0063], (The illustrated embodiments comprises a search result 602 comprising a snippet or preview of a web document, i.e. a web-resource relevant to a search query.).
Ramer, Gras and Musuluri are analogous art because they are in the same field of endeavor, methods and systems for refining and displaying query suggestions. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Ramer-Gras to include the snippet preview method for displaying search query results as described by Musuluri. Doing so would allow the system to gather and display data corresponding to specific webpages as part of a list of query suggestions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159